DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8, 10 and 13-15 are pending in this application.Claims 1 and 13 are presented as currently amended claims.
Claims 2-8 and 14-15 are presented as original claims.
No claim are newly presented.
Claims 9 and 11-12 are cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-12 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Terayama (JP 2019038394 A) in view of Hawes et al (US 20180037259 A1) in view of Kalkkuhl et al. (US 20110112722 A1) (hereinafter Kalkkuhl). As regards the individual claims:
Regarding claim 1, Terayama teaches a system:
comprising: a first sensor configured to sense a first vehicle driving in a lane adjacent to a lane in which an own vehicle is driving and to sense behavior information of the first vehicle (Terayama: ¶ 024; when the host vehicle M moves to the overtaking lane (see FIG. 6A), the crosswind acting on the host vehicle M and the predicted amount of lateral movement due to pulling or pushing from the leading vehicle Mt that is the target vehicle for overtaking are obtained.) (Terayama: ¶ 031; inter-vehicle distance Lw between the host vehicle M and the leading vehicle Mt which is the overtaking target vehicle is calculated based on the traveling environment image information from the in-vehicle camera unit 21.) (Terayama: Fig. 006; [showing vehicle M measuring vehicle in adjacent vehicle Mt])

    PNG
    media_image1.png
    968
    563
    media_image1.png
    Greyscale


a second sensor configured to sense a variation in behavior of the own vehicle (Terayama: ¶ 027; strength of the side wind may be detected by a dedicated wind pressure sensor, for example, it may be determined by differentiating the lateral acceleration detected by the lateral G sensor. Alternatively, the wind pressure acting on the side surface of the host vehicle M may be obtained based on the wind power and the wind direction acquired from the crosswind information of the Road Traffic Information Communication System Center)
a first determinator configured to determine a degree of influence of a side wind, which is predicted to occur due to the first vehicle, based on the behavior information of the first vehicle (Terayama: ¶ 032; when the host vehicle M is traveling in parallel with the leading vehicle Mt, the predicted pulling lateral movement amount Zw due to the pulling pressure received from the leading vehicle Mt is calculated. In the section in which the host vehicle M runs parallel to overtake the leading vehicle Mt, the lateral inter-vehicle distance Lw between the leading vehicle Mt and the host vehicle M becomes narrow, so the flow velocity of air passing there is faster than the surroundings, Air density decreases. As a result, the host vehicle M is easily drawn to the preceding vehicle Mt.) (Terayama: ¶ 036; the pulling pressure that the host vehicle M receives is determined based on the rear projection area Sr, the horizontal inter-vehicle distance Lw, and the relative vehicle speed ΔVt. Further, on the basis of the relative vehicle speed ΔVt and the length of the host vehicle M, a thrust lateral movement predicted amount Zw ′ due to the thrust pressure which is received before the host vehicle M gets out of the front surface of the preceding vehicle Mt is calculated.)
a second determinator configured to determine a variance in abnormal behavior of the own vehicle based on information sensed by the second sensor; a first controller configured to perform a semi-active chassis system control when the degree of influence of the side wind, which is predicted by the first determinator, is greater than or equal to a predetermined setting value (Terayama: ¶ 038; based on the vehicle lateral movement predicted amount Zy and the push lateral movement predicted amount Zw ', the push-out correction steering angle θkz' is calculated with reference to the push-out map (not shown), and the routine is exited. . In this push-out map, push-out correction steering angles θkz 'of values close to the preceding vehicle Mt in the direction of the inter-vehicle direction are stored, which offset the predicted vehicle lateral movement amount Zy and the push-out lateral movement predicted amount Zw'. The processes in steps S9 and S11 described above correspond to the push-out correction steering angle calculation means of the present invention.) (Terayama: ¶ 040; the FF steering angle θff is set based on a vehicle model V modeling the behavior of the host vehicle speed V, the curvature a, and the host vehicle M. [then using] the in-vehicle camera unit 21, it is determined from the lateral position change amount of the host vehicle M with respect to the leading vehicle Mt whether or not the vehicle is temporarily moved largely in the direction of the leading vehicle Mt. The lateral position change may be detected from the amount of change in the steering angle detected by the steering angle sensor 23 or the amount of change in the yaw rate detected by the yaw rate sensor 26.)
However, Hawes does not explicitly teach:
and a second controller configured to perform an active chassis system control by calculating a control value for stabilizing the behavior of the own vehicle according to the variance in abnormal behavior of the own vehicle which is determined by the second determinator; but, Hawes does teach:
and a second controller configured to perform an active chassis system control by calculating a control value for stabilizing the behavior of the own vehicle according to the variance in abnormal behavior of the own vehicle which is determined by the second determinator (Hawes: ¶ 033; system and method improves vehicle comfort by using first and second roll angle sensors and a control system that makes corrections to the steering angle before the vehicle drifts off course due to lateral wind forces. A vision system can also be used to confirm the accuracy of the roll angle from the roll angle and lateral acceleration sensors) (Hawes: ¶ 034; the suspension 13, which can include hydraulic, pneumatic and/or mechanical damping and spring elements, is of the type that can be actively stiffened or softened during vehicle operation or provide a change in ride height.) (Hawes: ¶ 040; active suspension system may include sensors from which vehicle roll information can be inferred)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Terayama with the teachings of Hawes because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Terayama and Hawes’s base devices are similar systems for improving vehicle driving dynamics during windy conditions; however, Hawes’s devices has been improved by incorporating an active suspension adjustment in response to qualifying conditions. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Hawes’s known improvement to Terayama’s device using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows more suspension tuning options in response to windy conditions.
wherein the semi-active chassis system control includes control of at least one of a motor-driven power steering (MDPS) system (Terayama: ¶ 019; an electric power steering (EPS) motor 32 is connected to the output side of the PS_ECU 13. The EPS motor 32 applies a steering torque to the steering mechanism by the rotational force of the motor)
or a semi-active suspension system (electronic controlled suspension (ECS) system) of the own vehicle (Hawes: ¶ 034; the suspension 13, which can include hydraulic, pneumatic and/or mechanical damping and spring elements, is of the type that can be actively stiffened or softened during vehicle operation or provide a change in ride height.)
the active chassis system control includes control of at least one of a rear wheel steering (RWS) system or an electronic stability control (ESC) system of the own vehicle (Hawes: ¶ 035; rear-wheel steering may be provided instead, if desired. A driver provides a steering input to a steering wheel 16 to obtain a desired path for the vehicle. It should be understood that the vehicle 10 may be any type of vehicle with any suitable configuration.) (Hawes: ¶ 034; the suspension 13, which can include hydraulic, pneumatic and/or mechanical damping and spring elements, is of the type that can be actively stiffened or softened during vehicle operation or provide a change in ride height.)
when the second controller performs control of stabilizing the behavior of the own vehicle, the second controller first performs steering control of the own vehicle through the RWS system to generate lateral force (Terayama: ¶ 038; based on the vehicle lateral movement predicted amount Zy and the push lateral movement predicted amount Zw ', the push-out correction steering angle θkz' is calculated with reference to the push-out map (not shown), and the routine is exited. . In this push-out map, push-out correction steering angles θkz 'of values close to the preceding vehicle Mt in the direction of the inter-vehicle direction are stored, which offset the predicted vehicle lateral movement amount Zy and the push-out lateral movement predicted amount Zw'. The processes in steps S9 and S11 described above correspond to the push-out correction steering angle calculation means of the present invention.) 
While neither Terayama or Hawes explicitly teach:
and when generation of additional lateral force is required so as to further stabilize the behavior of the own vehicle, the second controller additionally performs partial braking through the ESC system; Kalkkuhl does teach:
and when generation of additional lateral force is required so as to further stabilize the behavior of the own vehicle, the second controller additionally performs partial braking through the ESC system;(Kalkkuhl: ¶ 007; invention . . . partially compensate the dynamic and the stationary part of a transversal dynamics disturbance variable of a transversal disturbance acting on a vehicle, in particular a side wind.) (Kalkkuhl: ¶ 010; counter-yaw moment is advantageously generated at one of the wheels by means of a wheel brake intervention for the at least partial compensation of the dynamic transversal dynamics disturbance variable. A first counter-yaw moment can be built up by means of the brake system or a wheel brake intervention in a particularly dynamic and fast manner.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Terayama as modified by Hawes with the teachings of Kalkkuhl because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, all of the base devices are similar systems for improving vehicle driving dynamics during windy conditions; however, Kalkkuhl’s device has been improved by implementing brake force to create lateral force. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Kalkkuhl’s known improvement to the Terayama and Hawes device using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because side-differential braking force has long been used to counter undesirable vehicle lateral motion resulting from sudden environmental influences like snow and ice, thus its application to wind-induced lateral motion would be a predictable benefit.
Regarding claim 5, as detailed above, Terayama as modified by Hawes as modified by Kalkkuhl teaches the invention as detailed with respect to claim 1. Terayama further teaches:
wherein the second sensor includes at least one of a front camera (Terayama: ¶ 040; the host vehicle M. [then using] the in-vehicle camera unit 21, it is determined from the lateral position change amount of the host vehicle M with respect to the leading vehicle Mt whether or not the vehicle is temporarily moved largely in the direction of the leading vehicle Mt. The lateral position change may be detected from the amount of change in the steering angle detected by the steering angle sensor 23 or the amount of change in the yaw rate detected by the yaw rate sensor 26.)
a yaw rate sensor (Terayama: ¶ 040; the host vehicle M. [then using] the in-vehicle camera unit 21, it is determined from the lateral position change amount of the host vehicle M with respect to the leading vehicle Mt whether or not the vehicle is temporarily moved largely in the direction of the leading vehicle Mt. The lateral position change may be detected from the amount of change in the steering angle detected by the steering angle sensor 23 or the amount of change in the yaw rate detected by the yaw rate sensor 26.)
a lateral acceleration sensor (Terayama: ¶ 027; strength of the side wind may be detected by a dedicated wind pressure sensor, for example, it may be determined by differentiating the lateral acceleration detected by the lateral G sensor)
a steering angle sensor (Terayama: ¶ 040; the host vehicle M. [then using] the in-vehicle camera unit 21, it is determined from the lateral position change amount of the host vehicle M with respect to the leading vehicle Mt whether or not the vehicle is temporarily moved largely in the direction of the leading vehicle Mt. The lateral position change may be detected from the amount of change in the steering angle detected by the steering angle sensor 23 or the amount of change in the yaw rate detected by the yaw rate sensor 26.)
or a wheel speed sensor (Terayama: ¶ 014; a vehicle speed sensor 22 for detecting the vehicle speed V of the host vehicle M,);
Regarding claim 6, as detailed above, Terayama as modified by Hawes as modified by Kalkkuhl teaches the invention as detailed with respect to claim 1. Terayama further teaches:
wherein the second determinator: predicts a target yaw rate value of the own vehicle(Terayama: ¶ 040; the host vehicle M is traveling in parallel with the leading vehicle Mt, the predicted pulling lateral movement amount Zw due to the pulling pressure received from the leading vehicle Mt is calculated)
based on information sensed by a steering angle sensor and a wheel speed sensor (Terayama: ¶ 040; the FF steering angle θff is set based on a vehicle model V modeling the behavior of the host vehicle speed V, the curvature a, and the host vehicle M. [then using] the in-vehicle camera unit 21, it is determined from the lateral position change amount of the host vehicle M with respect to the leading vehicle Mt whether or not the vehicle is temporarily moved largely in the direction of the leading vehicle Mt. The lateral position change may be detected from the amount of change in the steering angle detected by the steering angle sensor 23 or the amount of change in the yaw rate detected by the yaw rate sensor 26.) (Terayama: ¶ 041-042; when the host vehicle M reaches near the front of the preceding vehicle Mt, whether or not the own vehicle M is pushed out temporarily in the lateral direction away from the preceding vehicle Mt [by using] the traveling environment image information from the on-vehicle camera unit 21 or the change amount of the steering angle detected by the steering angle sensor 23 or the change amount of the yaw rate detected by the yaw rate sensor 26 as described above.)
and compares an actual yaw rate value, which is measured by a yaw rate sensor, with the target yaw rate value to determine the variance in abnormal behavior of the own vehicle (Terayama: ¶ 040; it is determined from the lateral position change amount of the host vehicle M with respect to the leading vehicle Mt whether or not the vehicle is temporarily moved largely in the direction of the leading vehicle Mt. The lateral position change may be detected from the amount of change in the steering angle detected by the steering angle sensor 23 or the amount of change in the yaw rate detected by the yaw rate sensor 26.)
Regarding claim 7, as detailed above, Terayama as modified by Hawes as modified by Kalkkuhl teaches the invention as detailed with respect to claim 1. Hawes further teaches:
wherein the second determinator: determines a driver's intention of steering based on information sensed by a steering angle sensor, determines the variation in behavior of the own vehicle in a lateral direction based on information sensed by at least one of (Hawes: ¶ 042; The LKS controller 20 is configured to discern effects of a lateral wind force on the vehicle in response to the first and second signals, for example, by determining the difference between the second signal and the first signal. The difference corresponds to the determined lateral wind force effects, taking out the effects of dips and bumps in the roadway. The LKS controller 20 is configured to produce a correction in response to the determined lateral wind force effects to maintain the vehicle along a desired path, which is requested by the driver via the steering wheel 16 by commanding a steering control system 30 in communication with the steering system 14. The LKS controller 20 is configured to add a wind compensation value to a commanded steering angle to maintain the vehicle along the desired path and counteract the determined wind force.)
a front camera, a yaw rate sensor (Terayama: ¶ 040; it is determined from the lateral position change amount of the host vehicle M with respect to the leading vehicle Mt whether or not the vehicle is temporarily moved largely in the direction of the leading vehicle Mt. The lateral position change may be detected from the amount of change in the steering angle detected by the steering angle sensor 23 or the amount of change in the yaw rate detected by the yaw rate sensor 26.) (Terayama: ¶ 041-042; when the host vehicle M reaches near the front of the preceding vehicle Mt, whether or not the own vehicle M is pushed out temporarily in the lateral direction away from the preceding vehicle Mt [by using] the traveling environment image information from the on-vehicle camera unit 21 or the change amount of the steering angle detected by the steering angle sensor 23 or the change amount of the yaw rate detected by the yaw rate sensor 26 as described above.)
or a lateral acceleration sensor (Terayama: ¶ 054; invention is not limited to the above-described embodiment [for example] a lateral G sensor [can be] used.)
and determines the variance in abnormal behavior of the own vehicle (Hawes: ¶ 042; LKS controller 20 is configured to add a wind compensation value to a commanded steering angle to maintain the vehicle along the desired path and counteract the determined wind force.)
Regarding claim 8, as detailed above, Terayama as modified by Hawes as modified by Kalkkuhl teaches the invention as detailed with respect to claim 7. While neither Terayama nor Hawes explicitly teach:
wherein: when a steering angular velocity value, which is sensed by the steering angle sensor, is less than or equal to a reference value, the second determinator determines that no driver's intention of steering is present and when the steering angular velocity value is less than or equal to the reference value and the second determinator determines that the variation in behavior of the own vehicle in the lateral direction is present, the second determinator determines that the behavior of the own vehicle is abnormal; Hawes does teach:
A cross wind monitoring system that seeks to maintain the vehicle's desired path by activating only when the wind varies from the desired path (Hawes: ¶ 046; disclosed lane keeping system and method proactively discerns the lateral wind forces from other forces on the vehicle and compensates for those wind forces that would cause the vehicle to deviate from the desired path. Confirmation of the wind-related vehicle roll can be provided using the vehicle's vision system.).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Hawes teaches the above limitation based on the logic that It would be obvious that the driver's desired direction is determined from steering wheel input, therefore, Hawes’s teaching of only activating only when the wind varies from the desired path would be implemented by the use of steering angular velocity value.
Regarding claim 10, as detailed above, Terayama as modified by Hawes as modified by Kalkkuhl teaches the invention as detailed with respect to claim 9. Hawes further teaches:
wherein the MDPS system adjusts a steering wheel of the own vehicle to be heavier than normal (Hawes: ¶ 033; The lateral wind detection can be used to reduce user-provided wind steering counter-torque in modern manual torque assist steering systems, for example, as part of a lane keeping system or an autonomously operated vehicle.)
and the ECS system adjusts a damping force of a suspension to be larger than normal (Hawes: ¶ 034; the suspension 13, which can include hydraulic, pneumatic and/or mechanical damping and spring elements, is of the type that can be actively stiffened or softened during vehicle operation or provide a change in ride height.)
Regarding claim 13, as detailed above, Terayama as modified by Hawes as modified by Kalkkuhl teaches the invention as detailed with respect to claim 1. Kalkkuhl further teaches:
wherein: in order to implement the control value, the second determinator calculates ranges of a limit braking force of each wheel and a producible lateral force of the own vehicle, when the control value is implementable by generating a lateral force through the RWS system, the second controller controls only the RWS system (Kalkkuhl: ¶ 024; wheel brake intervention is basically carried out at least at one wheel 2.1, 2.4 or 2.2, 2.3 of one vehicle side, in order to generate a counter-yaw moment counteracting the transversal disturbance. In order to design the wheel brake intervention as comfortable as possible for the driver) (Kalkkuhl: ¶ 026; dynamic disturbance of the transversal dynamics due to an occurring side wind SW is compensated at least partially by the wheel brake intervention. The disturbance variable determination device 5 and/or the brake force activation device 4 is formed for this purpose to determine a necessary brake force at a wheel or several wheels 2.1-2.4 of the vehicle 1 by means of a suitable method or model, in order to correspondingly--as has already been mentioned--to compensate for the occurred dynamic disturbance of the vehicle transversal dynamics.)
and when the control value is not implementable by generating the lateral force through the RWS system, the second controller controls both of the RWS system (Kalkkuhl: Clm. 003; second counter-yaw moment (G2) takes place for the at least partial compensation of the stationary transversal dynamics disturbance variable (S.sub.y,stat) with the help of the second vehicle system (10), whose activation is influence-free on the longitudinal vehicle speed.)
and the ESC system (Hawes: ¶ 034; the suspension 13, which can include hydraulic, pneumatic and/or mechanical damping and spring elements)
Regarding claim 14, as detailed above, Terayama as modified by Hawes as modified by Kalkkuhl teaches the invention as detailed with respect to claim 1. Terayama further teaches:
wherein the first determinator predicts an occurrence time of the side wind based on a distance between the own vehicle and the first vehicle and a relative speed of the first vehicle to the own vehicle (Terayama: ¶ 033; drawing pressure increases as the side surface projected area Ss of the leading vehicle Mt is larger, the lateral inter-vehicle distance Lw is smaller, and the leading vehicle speed (ΔVt + V) which is the vehicle speed of the leading vehicle Mt is larger. Then, this pulling pressure is continued until the host vehicle M passes the preceding vehicle Mt, and the duration can be calculated from the relative vehicle speed ΔVt and the vehicle length of the preceding vehicle Mt.)
Regarding claim 15, as detailed above, Terayama as modified by Hawes as modified by Kalkkuhl teaches the invention as detailed with respect to claim 1. While Hawes does not explicitly teach:
wherein the first controller preferentially performs the semi-active chassis system control over the active chassis system control and the second controller performs the active chassis system control based on the predicted occurrence time of the side wind; Hawes does teach: 
A system capable of tuning both a vehicle’s semi-active chassis control systems and an active chassis system in response to calculated crosswind loading predictions (Hawes: ¶ 034; the suspension 13, which can include hydraulic, pneumatic and/or mechanical damping and spring elements, is of the type that can be actively stiffened or softened during vehicle operation or provide a change in ride height.) (Hawes: ¶ 040; active suspension system may include sensors from which vehicle roll information can be inferred)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Terayama teaches the above limitation as claimed because choosing from a finite number of identified, predictable solutions known in the prior art, with a reasonable expectation of success is obvious (Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009); MPEP § 2143(E)). In the instant case, one skilled in the art would have realized there are a finite number of identified, predictable potential solutions to the problem of which laterally stability control mechanism should be preferentially activated first and a combination of those elements as claimed by known methods is obvious. In the instant case, both methods are taught, and merely preferentially activating a semi-active chassis system in lieu of an active system chassis system is obvious as those are the only two possible implementations. Finally, the combination of these solutions yields nothing more than predictable results to one of ordinary skill in the art.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Terayama in view of Hawes in view of Kalkkuhl in view of Duschl (CN106573623A). As regards the individual claims:
Regarding claim 2, as detailed above, Terayama as modified by Hawes as modified by Kalkkuhl teaches the invention as detailed with respect to claim 1. However, none explicitly teach:
wherein the first sensor includes at least one of a front camera, a front/rear radio detection and ranging (RADAR), a rear lateral RADAR, or a light detecting and ranging (LiDAR); but, Duschl does teach:
wherein the first sensor includes at least one of a front camera, a front/rear radio detection and ranging (RADAR), a rear lateral RADAR, or a light detecting and ranging (LiDAR) (Duschl: ¶ 161; Crosswind recognition can also take place in a predictable manner in that the weather detection algorithm recognizes and determines the size of the vehicle located in the front by means of radar, laser radar, and / or camera data).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Terayama as modified by Hawes with the teachings of Duschl because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, all of the base devices are similar systems for improving vehicle driving dynamics during windy conditions; however, Duschl’s device has been improved by incorporating additional types of sensors. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Duschl’s known improvement to the Hawes modified Terayama device using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows alternative approaches to data collection that may be more accurate.
Regarding claim 3, as detailed above, Terayama as modified by Hawes as modified by Kalkkuhl as modified by Duschl teaches the invention as detailed with respect to claim 2. Duschl further teaches:
wherein the first determinator determines a size of the first vehicle (Duschl: ¶ 161; algorithm recognizes and determines the size of the vehicle located in the front by means of radar, laser radar, and / or camera data)
a distance between the own vehicle and the first vehicle, and a relative speed of the first vehicle to the own vehicle through the first sensor. (Duschl: ¶ 161; when predicting the crosswind, the lateral spacing can be taken into account when exceeding the front-running motor vehicle [such that relative speed is negative] in that the pitch information is detected by a radar, a laser radar, a camera and / or an ultrasonic sensor)
Regarding claim 4, as detailed above, Terayama as modified by Hawes as modified by Kalkkuhl as modified by Duschl teaches the invention as detailed with respect to claim 2. Duschl further teaches:
wherein: the first determinator quantifies the degree of influence of the side wind based on the size of the first vehicle (Duschl: ¶ 161; The distance traveled across other larger vehicles can cause crosswind-like driving that can be predicted by predictive mode selection.)
the distance between the own vehicle and the first vehicle, and the relative speed of the first vehicle to the own vehicle (Terayama: ¶ 036; the pulling pressure that the host vehicle M receives is determined based on the rear projection area Sr, the horizontal inter-vehicle distance Lw, and the relative vehicle speed ΔVt. Further, on the basis of the relative vehicle speed ΔVt and the length of the host vehicle M, a thrust lateral movement predicted amount Zw ′ due to the thrust pressure which is received before the host vehicle M gets out of the front surface of the preceding vehicle Mt is calculated.)
While Terayama does not explicitly teach:
and the degree of influence of the side wind is calculated as follows: Degree of influence of side wind = abs(relative speed of other vehicle )^2 / distance between own vehicle and other vehicle; Terayama does teach: 
A system to calculate and adjust a vehicle’s suspension in response to crosswind loading in which the amount of expected force to be offset is calculated using the relative speed between the vehicles and distance between own vehicle and the other vehicle (Terayama: ¶ 035; the extrusion pressure can be obtained from the vehicle speed (V + ΔVt) of the preceding vehicle Mt and the rear projection area Sr.. . . the pulling pressure that the host vehicle M receives is determined based on the rear projection area Sr, the horizontal inter-vehicle distance Lw, and the relative vehicle speed ΔVt.) (Terayama: Fig. 006; [showing Lw as inter-vehicle distance])
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Terayama teaches the limitation based on the logic that Terayama discloses the claimed approach of using the relationship between relative speed and distance between the self-vehicle and the other-vehicle in order to calculate a force. It would have been an obvious matter of design choice to use a particular equation that relies on, e.g., absolute value in lieu of an alternative approach without absolute value. Since applicant has not disclosed that the use of the given equation solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well implemented with a different equation using the same inputs.
Response to Arguments
Applicant's remarks filed June 14, 2022 have been fully considered.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(b) rejection is persuasive and the rejection is hereby withdrawn.
Applicant’s arguments with respect to independent claim 1 regarding application of brake force have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further argues with respect to independent claim 1 in respect to performing steering limitation that Hawes only discloses a “’suspension 13, which can include hydraulic, pneumatic and/or mechanical damping and spring elements, is of the type that can be actively stiffened or softened during vehicle operation or provide a change in ride height’ [which only includes] hydraulic, pneumatic and/or mechanical damping and spring elements [thus] is merely an active suspension system that changes the ride height of a vehicle to control the vehicle's roll in windy conditions [not an] ESC system." (Applicant’s Arguments dated June 14, 2022, pg. 8 quoting Hawes, ¶ 034). Examiner first notes that the definition of ESC system is not dispositive to the rejection of the claim. Claim 1 recites “the active chassis system control includes control of at least one of a rear wheel steering (RWS) system or an electronic stability control (ESC) system of the own vehicle” and therefore limits the instant invention to an ESC system in the alternative with a rear wheel steering system and Hawes teaches a rear-wheel steering system at paragraph 35 (Hawes: ¶ 035; rear-wheel steering may be provided instead). Second, Examiner notes, that under Applicant’s definition of an ESC system, newly applied art Kalkkuhl’s teaching of side-weighted braking force would constitute an ESC system meeting the limitation.
Applicant finally argues “Terayama merely discloses a lateral movement control of a vehicle with the calculation of a push-out correction steering angle but is silent as to additionally performing partial braking through the ESC system” (id. at 8) First, Examiner agrees that Terayama at paragraph 038 clearly teaches using vehicle predicted lateral movement to calculate a push-out correction steering angle to offset a lateral force. (Terayama: ¶ 038; based on the vehicle lateral movement predicted amount Zy and the push lateral movement predicted amount Zw ', the push-out correction steering angle θkz' is calculated with reference to the push-out map (not shown), and the routine is exited. . In this push-out map, push-out correction steering angles θkz 'of values close to the preceding vehicle Mt in the direction of the inter-vehicle direction are stored, which offset the predicted vehicle lateral movement amount Zy and the push-out lateral movement predicted amount Zw'. The processes in steps S9 and S11 described above correspond to the push-out correction steering angle calculation means of the present invention.) which when coupled with the RWS system further taught by Terayama, would teach the lateral-force-by-steering limitation.
Therefore, in conjunction with newly applied art Kalkkuhl teaching side-weighted braking force with an ESC system to offset lateral motion, the combination of arts teach both (1) an ESC system using partial braking and (2) a RWS system using steering to offset environmental lateral force. Consequently, Applicant's arguments with respect to independent claim 1 regarding performing steering control have been fully considered but they are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Gehring (US 20180356835 A1) which discloses a method for moving a line of vehicles in which the vehicles move at a constant distance to each other along a route on the basis of a specifiable overall operating strategy which is assigned to the line of vehicles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 
/MACEEH ANWARI/Primary Examiner, Art Unit 3663